GUIDRY, Judge.
The defendant, Johnny Charles Brown, was charged by bill of information with the crime of aggravated burglary. He entered a plea of not guilty and not guilty by reason of insanity. The defendant was tried, found guilty as charged, and sentenced to serve fifteen years at hard labor.
The defendant filed two assignments of error pursuant to LSA-C.Cr.P. Art. 844. By the first assignment, the defendant asserted that the failure of the trial court to grant a new trial was error because the record supported the defendant’s plea of not guilty and not guilty by reason of insanity. Secondly, the defendant asserted that the sentence imposed by the trial court is excessive.
The assignments of error filed by the defendant were neither briefed nor argued, and thus are considered abandoned. State v. Perry, 420 So.2d 139 (La.1982).
Because we do not consider the assignments of error filed by the defendant, our review of this matter is limited to a review of the pleadings and proceedings, without inspection of the evidence, for errors patent. LSA-C.Cr.P. Art. 920; State v. Zeno, 322 So.2d 136 (La.1975). Accordingly, we have carefully examined the record in this case pursuant to the mandate of LSA-C.Cr.P. Art. 920, and finding no errors patent on the face of the record, we affirm the defendant’s conviction and the sentence imposed.
AFFIRMED.